DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/KR2018/013439 filed on November 7, 2018 which claims foreign priority based on an application filed in Republic of Korea on December 27, 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. U.S. Publication No. 2014/0308335 A1 in view of Choi et al. U.S. Publication No. 2017/0290780 A1.
Claims 1-9 of the instant application claim a percutaneous absorption preparation for the treatment of dementia comprising a backing layer, a drug-containing layer, and a release liner, wherein the drug-containing layer of percutaneous absorption preparation for treating dementia comprises (a) donepezil or a pharmaceutically acceptable salt thereof as an active component, (b) a propylene glycol monocaprylate as solubilizer, and (c) a styrene-isoprene-styrene block copolymer, as well as a method for preparing said preparation comprising (a) dissolving propylene glycol monocaprylate, styrene-isoprene-styrene block copolymer and donepezil free base in an organic solvent; (b) casting the solution obtained in step (a) on a release linear, followed by drying, to form a drug-containing layer; and (d) laminating the drug-containing layer with a backing layer.
Hamada et al. teaches that donepezil (i.e., 1-benzyl-4-(5,6-dimethoxyindanone-2-yl)methylpiperidine) is widely used for the treatment of mild to moderate levels of Alzheimer-type dementia, generally in the form of hydrochloride [0002]. Hamada et al. teaches that Alzheimer-type dementia is a disease wherein the normal function of the brain is gradually lost since the nerve cells constituting the brain decreases more rapidly than in general aging (denaturation), wherein about 5% of the population of those aged 65 years or over are said to be dementia patients; 40% of which being Alzheimer-type, and the number of patients is the highest among the diseases associated with denaturation of nerve [0002]. The action of donepezil on Alzheimer-type dementia is considered to be based on an increase in brain acetylcholine, which is achieved mainly by the inhibition of acetylcholinesterase and activation of the brain cholinergic nerve system [0002].
Hamada et al. teaches a transdermal absorption preparation having a support, and a drug-containing adhesive layer formed on the support, wherein the drug-containing adhesive layer contains donepezil or a salt thereof, and a higher fatty acid salt (abstract and [0009]-[0010]).  Hamada et al. teaches that the drug-containing adhesive layer comprises donepezil or a salt thereof, as well as a thermoplastic elastomer and liquid paraffin [0010].  Hamada et al. teaches that the thermoplastic elastomer is a styrene-based block copolymer which is a styrene-isoprene-styrene block copolymer [0012].  Hamada et al. teaches that the thermoplastic elastomer may be preferably a styrene-isoprene-styrene block copolymer in preferable amount of 5-60 wt% [0027]-[0029].
Hamada et al. further teaches that the drug-containing layer further comprises an ester solvent and/or an alcohol solvent [0012].  Hamada et al. teaches to further improve the transdermal absorbability of donepezil, the drug-containing adhesive layer preferably contains an ester solvent and/or an alcohol solvent [0036].  
Hamada et al. teaches that examples of the ester solvent include an ester of higher fatty acid and monovalent aliphatic alcohol, medium-chain triglyceride, an ester of polyvalent carboxylic acid and monovalent aliphatic alcohol, carbonate and the like [0037]. Examples of the ester of higher fatty acid and monovalent aliphatic alcohol include myristates such as isopropyl myristate, ethyl myristate and the like, palmitates such as isopropyl palmitate, ethyl palmitate and the like, stearates such as isopropyl stearate and the like, oleates such as decyl oleate and the like, linoleates such as ethyl linoleate and the like, and the like [0038]. Examples of the medium-chain triglyceride include caprylic acid triglyceride, caproic acid triglyceride and the like [0038]. Of these, diisopropyl adipate, decyl oleate, isopropyl myristate, medium-chain triglyceride, diethyl sebacate, and propylene carbonate are more preferable [0038].
Hamada et al. teaches that examples of the alcohol solvent include higher alcohols such as benzyl alcohol, lauryl alcohol, isostearyl alcohol, 2-octyl dodecanol and the like; polyvalent alcohols such as ethylene glycol, glycerol, propylene glycol, 1,3-butanediol, polyethylene glycol having a molecular weight of about 100-600 and the like [0039].  Hamada et al. teaches that the content of an ester solvent or an alcohol solvent or their combination, in the drug-containing adhesive layer is preferably not less than 3 wt %, more preferably not less than 5 wt %, and preferably not more than 50 wt %, more preferably not more than 40 wt %[0041]. 
Hamada et al. teaches that the transdermal absorption preparation has a support provided with a drug-containing adhesive layer [0042]. Examples of the support include stretchable or unstretchable woven fabric of polyethylene, polypropylene and the like; non-woven fabric; film of polyethylene, polypropylene, ethylene vinyl acetate copolymer, vinyl chloride, polyester (e.g., poly(ethylene terephthalate)(PET)) and the like; foamed supports of urethane, polyurethane and the like; and the like [0042]. The support may be a single layer structure or a laminate structure [0042].
Hamada et al. teaches that the transdermal absorption preparation can be produced by, for example, dissolving or dispersing an adhesive base containing donepezil and a higher fatty acid salt in a dilution solvent (for example, tetrahydrofuran) to prepare a coating solution of an adhesive base, applying the obtained coating solution of an adhesive base to a support, and then drying [0048]. The coating solution of an adhesive base can be applied and dried by a means well known in the field of adhesive preparations [0048]. Hamada et al. further teaches that it is also possible to form a release liner on the drug-containing adhesive layer of the transdermal absorption preparation and when a release liner is used, the transdermal absorption preparation can also be produced by applying the aforementioned coating solution of an adhesive base to a release liner and drying same to form a release liner provided with an adhesive layer, and laminating a support on the adhesive layer [0049].
Hamada et al. specifically teaches a preparation process wherein a styrene-isoprene-styrene block copolymer and liquid paraffin in the amounts described in Table 1 were dissolved in tetrahydrofuran (THF) to give a solution of a styrene-isoprene-styrene block copolymer and the like, then, a fatty acid salt and donepezil hydrochloride in the amounts described in Table 1 were dissolved in an ester solvent and an alcohol solvent to give a solution of fatty acid salt and the like [0051]. The obtained solution of the styrene-isoprene-styrene block copolymer and the like and the solution of the fatty acid salt and the like were mixed to give a coating solution of an adhesive base [0051]. The obtained coating solution of the adhesive base was applied to a silicone-treated PET film (release liner) [0051]. The release liner coated with the adhesive base was dried in an oven at 80 C. for 30 min, and a PET film (support) was laminated on the surface of the obtained adhesive layer to give a laminated sheet [0051]. The laminated sheet was cut into a desired size to give the transdermal absorption preparations of donepezil [0051]. 
Thus Hamada et al. discloses a percutaneous absorption preparation for the treatment of dementia comprising a backing layer (support), a drug-containing layer, and a release liner, wherein the drug-containing layer of percutaneous absorption preparation for treating dementia comprises (a) donepezil or a pharmaceutically acceptable salt thereof as an active component, (b) a solubilizer, and (c) a styrene-isoprene-styrene block copolymer, as well as a method for preparing said preparation comprising (a) dissolving the solubilizer, styrene-isoprene-styrene block copolymer and donepezil in an organic solvent; (b) casting the solution obtained in step (a) on a release linear, followed by drying, to form a drug-containing layer; and (d) laminating the drug-containing layer with a backing layer.
Hamada et al. does not teach propylene glycol monocaprylate as a solubilizer of donepezil.  Hamada et al. does not exemplify donepezil as a free base.
Choi et al. teaches transdermal compositions for dementia treatment containing donepezil as an active ingredient (abstract).  Choi et al. teaches that for enhancement of skin permeability of the drug, a pyrrolidone derivative, a C8-18 aliphatic derivative, triacetin and a citric acid derivative may be used as a skin permeation enhancer in the drug-containing matrix layer [0083].  Choi et al. teaches that the drug-containing matrix layer contains at least one selected from the group consisting of a pyrrolidone derivative, a C8-18 aliphatic derivative, and a mixture thereof [0084].  The C8-18 aliphatic derivative may be at least one selected from the group consisting of lauryl alcohol, oleyl alcohol, lauryl lactate, glycerol monolaurate, glycerol monooleate, isopropyl myristate, sorbitan monolaurate, sorbitan monooleate, propylene glycol monolaurate, propylene glycol monooleate, oleyl macrogol glyceride, oleic acid, lauroyl macrogol glyceride, linoleoyl macrogol glyceride, propylene glycol caprylate/caprate, propylene glycol monocaprylate and sorbitan monostearate [0086].  Choi et al. teaches that at least one material selected from the group consisting of a pyrrolidone derivative and a C8-18 aliphatic derivative may be contained in a content of 5-20 wt % based on the total weight of the drug-containing matrix layer [0087]. 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hamada et al. which teaches transdermal preparations comprising donepezil wherein the preparation contains a drug-containing layer that comprises an ester solvent and/or an alcohol solvent to further improve the transdermal absorbability of donepezil, wherein the ester solvent is preferably diisopropyl adipate, decyl oleate, isopropyl myristate, medium-chain triglyceride, diethyl sebacate, and propylene carbonate and examples of the alcohol solvent include higher alcohols such as benzyl alcohol, lauryl alcohol, isostearyl alcohol, 2-octyl dodecanol and the like; polyvalent alcohols such as ethylene glycol, glycerol, propylene glycol, 1,3-butanediol, polyethylene glycol having a molecular weight of about 100-600 and the like; with the teachings of Choi et al. which teaches transdermal compositions for dementia treatment containing donepezil as an active ingredient wherein enhancement of skin permeability of donepezil can be achieved by adding a pyrrolidone derivative, a C8-18 aliphatic derivative, or a mixture thereof and the C8-18 aliphatic derivative may be at least one selected from the group consisting of lauryl alcohol, oleyl alcohol, lauryl lactate, glycerol monolaurate, glycerol monooleate, isopropyl myristate, sorbitan monolaurate, sorbitan monooleate, propylene glycol monolaurate, propylene glycol monooleate, oleyl macrogol glyceride, oleic acid, lauroyl macrogol glyceride, linoleoyl macrogol glyceride, propylene glycol caprylate/caprate, propylene glycol monocaprylate and sorbitan monostearate.  Thus Choi et al. teaches that like isopropyl myristate and lauryl alcohol (which are taught in Hamada et al.), propylene glycol monocaprylate is also a suitable agent that will further improve the transdermal absorbability of donepezil, i.e. enhance the skin permeability of donepezil.  Therefore, a person of ordinary skill in the art would have been motivated to use propylene glycol monocaprylate as a suitable choice for improving the skin permeability and transdermal absorbability of donepezil with a reasonable expectation of success.  Thus selecting propylene glycol monocaprylate as an absorption enhancer would have been seen as selecting an obvious alternative to yield predictable results.
Thus although propylene glycol monocaprylate is included on a list that includes other solvents a prima facie case of obviousness can still be established since picking one of a finite number of known solutions to a known problem is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). 
Moreover, the amount of propylene glycol monocaprylate as claimed, 1-40 wt%, 3-30 wt% and 5-25 wt%, is rendered obvious since Choi et al. teaches that the solvent should be including in the drug-containing layer in an amount of 5-20 wt % and Hamada et al. teaches that the content of solvent in the drug-containing adhesive layer is preferably between 3-50 wt %, and more preferably between 5-40 wt %. 
Although Hamada et al. does not exemplify donepezil as a free base, throughout Hamada et al. it is stated that donepezil or a salt thereof can be used (abstract, [0001] [0010], [0016]-[0017]).  Furthermore, Choi et al. teaches that the donepezil for the transdermal composition can be used in any form including donepezil free base or a pharmaceutically acceptable salt thereof.  Accordingly the use of donepezil as a free base is rendered obvious in the absence of secondary considerations such as unexpected results or a demonstration of criticality.
Claims 7 and 8 of the instant application are rendered obvious since Hamada et al. specifically teaches including paraffin in the drug-containing layer of the composition ([0010]-[0011] [0025] [0031]-[0032] and [0051]).
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
 Claims 1-9 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM